Mr. Justice Dunn delivered the opinion of the court: This writ of error is prosecuted to reverse a judgment of the Appellate Court which affirmed a judgment of the circuit court of Grundy county upon a writ of habeas corpus remanding Maude M. Hanawalt, a girl twelve years old, to the custody of May Small, her maternal grandmother. The petitioner for the writ was Casper G. Hanawalt, the father of Maude. He was married to Myrtle M. Small, the daughter of the respondents, D. S. Small and May Small, on November 26, 1893, and Maude is the daughter of that marriage. His wife procured a divorce from him on March 16, 1900, on the ground of extreme and repeated cruelty. By the decree she was awarded $15 per month alimony and the custody of the child, except that the father might have her for thirty days beginning June 15, and thirty days beginning November 15, in each year. In October, 1901, the decree was modified by giving the exclusive custody of the child to the mother, subject to the father’s right to visit her on the first and second days of each month at the mother’s home. On July 2, 1907, Mrs. Hanawalt died, leaving a will, which was admitted to probate, giving all her property to her mother and appointing her mother guardian of the child. The father then claimed the right to the custody of the child’s person and demanded to be allowed to direct her education, and, this claim being disputed, he applied for a writ of habeas corpus to obtain possession of his daughter. In Wilkinson v. Deming, 80 Ill. 342, it was held that a decree of divorce for the husband’s fault, awarding to the mother absolutely the custody of children, nullifies the rule of the common law, takes from the father all authority over the children and confers entire control upon the mother, who may thereafter, by virtue of the statute, dispose of their custody and tuition by her will. The statute in force when that decree was rendered was chapter 47 of the Revised Statutes of 1845, and some changes have been made in the provisions on this subject by the statute now in force, (Rev. Stat. chap. 64, secs. 4, 5,) but they are not regarded as affecting substantially the right of testamentary disposition in such case. The parents of a minor are declared to have equal powers, rights and duties concerning the minor. These powers, rights and duties are, however, subject to the jurisdiction of a court of chancery in a proper case, and, after a decree, are such as the decree provides. Our attention has been called to various decisions of the courts of other States holding that a divorced wife to whom the custody of children has been given cannot make a testamentary disposition of their custody. The power to appoint a testamentary guardian of an infant did not exist at common law, and in some of the States whose decisions are cited no statute has conferred that power on the mother; in others, the statute giving the right differs from ours. In any event, we are not inclined to depart from the construction given the statute in Wilkinson v. Deming, supra. The decree, until modified, is conclusive as between the husband and wife and their representatives. Circumstances, if any exist, which might move the court to modify the decree cannot be considered in this proceeding but should be presented to the court by which that decree was rendered. The order of the circuit court was right, and the judgment of the Appellate Court will be affirmed. Judgment affirmed.